

115 S507 IS: Blackfoot Clearwater Stewardship Act of 2017
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 507IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo sustain economic development and recreational use of National Forest System land in the State of
			 Montana, to add certain land to the National Wilderness Preservation
			 System, to designate new areas for recreation, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Blackfoot Clearwater Stewardship Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Forest restoration Sec. 101. Landscape assessment. Sec. 102. Environmental review of collaboratively developed restoration projects. TITLE II—Recreation Sec. 201. Otatsy Recreation Management Area. Sec. 202. Spread Mountain Recreation Area. Sec. 203. Trail-based recreation. TITLE III—Conservation Sec. 301. Designation of wilderness areas. Sec. 302. Administration of wilderness areas. Sec. 303. Maps and legal descriptions.  2.DefinitionsIn this Act:
 (1)DistrictThe term District means the Seeley Lake Ranger District of the Lolo National Forest. (2)MapThe term Map means the map entitled Bob Marshall, Mission Mountains, Spread Mountain, and Scapegoat Wilderness Additions and Otatsy Recreation Management Area and dated February 22, 2017.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. (4)StateThe term State means the State of Montana.
			IForest restoration
			101.Landscape assessment
 (a)Landscape assessmentNot later than 3 years after the date of enactment of this Act, the Secretary, in collaboration with interested parties, shall complete a landscape assessment of the District.
 (b)Required componentsThe landscape assessment under subsection (a) shall— (1)assess the ecological condition of forests and watersheds within the District; and
 (2)identify restoration actions needed to facilitate ecosystem sustainability, resilience, and health by assisting in the recovery of forest ecosystems within the District.
 (c)Use of existing assessmentsThe Secretary may fulfill the requirement under subsection (a) through the use of any landscape assessment being carried out as of the date of enactment of this Act that contains the components required under subsection (b).
 (d)Restoration scheduleAs soon as practicable after the completion of the landscape assessment under subsection (a), the Secretary, in collaboration with interested parties, shall develop for the District a 10-year schedule of restoration projects.
				102.Environmental review of collaboratively developed restoration projects
 (a)Definition of collaboratively developed restoration projectIn this section, the term collaboratively developed restoration project means an activity or set of activities that fulfills the eligibility requirements of the Collaborative Forest Landscape Restoration Program under section 4003(b) of Public Law 111–11 (16 U.S.C. 7303(b)).
 (b)Environmental reviewA collaboratively developed restoration project within the District may be carried out in accordance with the provisions applicable to hazardous fuel reduction projects under sections 104, 105, and 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514–6516).
 (c)Objector meetingIn accordance with section 218.11 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), the Secretary may request a meeting with an objector to any collaboratively developed restoration project within the District.
				IIRecreation
			201.Otatsy Recreation Management Area
 (a)EstablishmentSubject to valid existing rights, certain Federal land in the Lolo National Forest comprising approximately 2,013 acres, as generally depicted on the Map, is designated as the Otatsy Recreation Management Area (referred to in this section as the recreation management area).
 (b)ManagementThe Secretary shall manage the recreation management area in accordance with— (1)this section, to conserve, protect, and enhance the scenic, fish and wildlife, recreational, backcountry heritage, and other natural resource values of the recreation management area; and
 (2)any laws (including regulations) relating to the National Forest System. (c)ProhibitionsExcept as provided in subsections (d) and (e), the following shall be prohibited on Federal land within the recreation management area:
 (1)Permanent roads. (2)Timber harvest.
 (3)Except as necessary to provide for snowmobile use, to meet the minimum requirements for the administration of the recreation management area, and to protect public health and safety—
 (A)the use of motorized and mechanized vehicles; and (B)the establishment of temporary roads.
 (d)Use of snowmobilesThe use of snowmobiles shall be allowed within the recreation management area— (1)between December 1 and April 1;
 (2)during periods of adequate snow cover, as determined by the Secretary; and (3)subject to such terms and conditions as the Secretary determines to be necessary.
 (e)Wildfire, insect, and disease managementIn accordance with this section, the Secretary may carry out any measures in the recreation management area that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of those activities with a State or local agency.
 (f)WithdrawalSubject to valid existing rights, the recreation management area (including any Federal land acquired after the date of enactment of this Act for inclusion in the recreation management area) is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 202.Spread Mountain Recreation Area (a)EstablishmentSubject to valid existing rights, certain Federal land in the Lolo National Forest, comprising approximately 3,835 acres, as generally depicted on the Map, is designated as the Spread Mountain Recreation Area (referred to in this section as the recreation area).
 (b)ManagementThe Secretary shall manage the recreation area in accordance with— (1)this section, to conserve, protect, and enhance the scenic, fish and wildlife, recreational, backcountry heritage, and other natural resource values of the recreation area; and
 (2)any laws (including regulations) relating to the National Forest System. (c)ProhibitionsExcept as provided in subsection (e), the following shall be prohibited on the Federal land within the recreation area:
 (1)Permanent roads. (2)Timber harvest.
 (3)Except as necessary to meet the minimum requirements for the administration of the recreation area and to protect public health and safety—
 (A)the use of motorized vehicles; and (B)the establishment of temporary roads.
 (d)Mechanized vehicles, pedestrians, and horse travelNothing in this section prohibits— (1)the use of mechanized vehicles, access by pedestrians, or horse travel within the recreation area; or
 (2)the construction of trails for use by mechanized vehicles, pedestrians, and horse travel within the recreation area.
 (e)Wildfire, insect, and disease managementIn accordance with this section, the Secretary may take any measures in the recreation area that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of those activities with a State or local agency.
 (f)WithdrawalSubject to valid existing rights, the recreation area (including any Federal land acquired after the date of enactment of this Act for inclusion in the recreation area) is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 203.Trail-based recreation (a)Definition of collaboratively developedIn this section, the term collaboratively developed means a proposal that is developed and implemented through a collaborative process that—
 (1)includes multiple interested persons representing diverse interests; and (2)is transparent and nonexclusive.
					(b)Expanded trail recreation opportunities
 (1)In generalIf a local collaborative group submits to the Secretary, by not later than 5 years after the date of enactment of this Act, a collaboratively developed proposal to improve motorized and nonmotorized recreational trail opportunities within the District, the Secretary—
 (A)shall analyze the proposal in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (B)subject to appropriations, and in accordance with subsection (d), may provide for the construction of any of the routes included in the proposal.
 (2)PriorityIn completing the analysis required by paragraph (1)(A), in accordance with subsection (d), the Secretary shall give priority to expanding motorized and nonmotorized recreational trail opportunities within the District that are in the public interest.
 (3)DeadlineThe Secretary shall complete the analysis required by paragraph (1)(A) by not later than 3 years after the date on which the Secretary receives the applicable collaboratively developed proposal.
 (c)Use of volunteer services and contributionsThe Secretary may accept volunteer services and contributions from non-Federal sources to construct and maintain recreational trails under this section.
 (d)ComplianceIn carrying out this section, the Secretary shall comply with— (1)each provision of law (including regulations) that is generally applicable to the National Forest System; and
 (2)this Act. (e)Effect of sectionNothing in this section affects the ownership or management of, or any other right relating to, any non-Federal land (including any interest in non-Federal land).
				IIIConservation
 301.Designation of wilderness areasIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), and subject to valid existing rights, the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Bob Marshall Wilderness additionsCertain land in the Lolo National Forest, comprising approximately 39,422 acres generally depicted as the North Fork Blackfoot-Monture Creek Addition (Bob Marshall Addition) and approximately 7,784 acres generally depicted as the Grizzly Basin of the Swan Range Addition on the Map, is incorporated in, and shall be considered to be a part of, the Bob Marshall Wilderness.
 (2)Mission Mountains Wilderness additionCertain land in the Lolo National Forest, comprising approximately 4,462 acres generally depicted as the West Fork Clearwater Addition on the Map, is incorporated in, and shall be considered to be a part of, the Mission Mountains Wilderness designated by Public Law 93–632 (88 Stat. 2153).
 (3)Scapegoat Wilderness additionsCertain land in the Lolo National Forest, comprising approximately 27,392 acres generally depicted as the North Fork Blackfoot-Monture Creek Addition (Scapegoat Addition) on the Map, is incorporated in, and shall be considered to be a part of, the Scapegoat Wilderness designated by Public Law 92–395 (86 Stat. 578).
				302.Administration of wilderness areas
 (a)ManagementSubject to valid existing rights, each wilderness addition designated by section 301 shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of the Act shall be considered to be a reference to the date of enactment of this Act.
 (b)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area designated by section 301 that is acquired by the United States shall—
 (1)become part of the wilderness area in which the land is located; (2)be withdrawn in accordance with subsection (c); and
 (3)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
 (c)WithdrawalSubject to valid existing rights, the Federal land designated as wilderness by section 301 is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (d)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may carry out any measures in the wilderness additions designated by section 301 that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of those activities with a State or local agency.
 (e)Access to private landIn accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide to any owner of private land within the boundary of a wilderness addition designated by section 301 access to the private land.
 (f)Fish and wildlifeNothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife, including the regulation of hunting, fishing, and trapping.
 (g)Snow sensors and stream gaugesNothing in this title prevents the installation or maintenance of hydrological, meteorological, or climatological instrumentation in a wilderness addition designated by section 301, if the Secretary determines that the installation or maintenance of the instrumentation is necessary to advance the scientific, educational, or conservation purposes of the wilderness area.
 (h)LivestockThe grazing of livestock in the wilderness additions established by section 301, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary determines to be necessary, in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines described in House Report 96–617 to accompany H.R. 5487 of the 96th Congress.
					(i)Outfitting and guide activities
 (1)In generalIn accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting and guide activities) within the wilderness additions designated by section 301 may be authorized to the extent necessary for activities that fulfill the recreational or other wilderness purposes of the wilderness areas, in accordance with section 1503(b)(6) of Public Law 111–11 (123 Stat. 1035).
 (2)EffectNothing in this title requires the Secretary to modify any permit in effect as of the date of enactment of this Act to provide outfitting and guide services within the wilderness additions designated by section 301 on a determination by the Secretary that the activities are in compliance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)).
					(j)Adjacent management
 (1)In generalThe designation of a wilderness addition by section 301 shall not create any protective perimeter or buffer zone around the wilderness area.
 (2)Nonwilderness activitiesThe fact that a nonwilderness activity or use can be seen or heard from an area within a wilderness addition designated by section 301 shall not preclude the conduct of the activity or use outside the boundary of the wilderness area.
					303.Maps and legal descriptions
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of—
 (1)the Otatsy Recreation Management Area established by section 201(a); (2)the Spread Mountain Recreation Area established by section 202(a); and
 (3)each wilderness addition designated by section 301. (b)SubmissionThe Secretary shall submit the maps and legal descriptions prepared under subsection (a) to—
 (1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (c)Force of lawThe maps and legal descriptions filed under subsection (b) shall have the same force and effect as if included in this title, except that the Secretary may correct any typographical errors in the maps or legal descriptions.
 (d)Public availabilityEach map and legal description filed under subsection (b) shall be on file and available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.